Citation Nr: 0030987	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-13 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a low back strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

It is noted that the appellant appeared at a hearing before 
the undersigned Veterans Law Judge on August 9, 2000, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.    


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested primarily by complaints of pain, normal range of 
motion, and no neurologic manifestations.


CONCLUSION OF LAW

The criteria for a rating evaluation in excess of 10 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5292, 
5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he should be entitled to 
a disability rating for his service-connected low back 
disability in excess to which is currently assigned.  
Specifically, as shown as part of his VA Form 9, Appeal to 
Board of Veterans' Appeals, dated in July 1999, the veteran 
maintains that his lower back strain causes him lack of sleep 
due to pain and swelling.  He added that his back disorder is 
responsible for his inability to participate in active or 
strenuous activities, including lifting objects heavier than 
30 pounds as well as sports activities.  The veteran also 
asserts that he experiences constant lower back pain.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2000).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  However, 
any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000). 

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. 4.40 (2000).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. 4.45 (2000).

Service connection was initially granted for "low back 
strain" by the RO in February 1996; a zero percent, or 
noncompensable, evaluation was assigned pursuant to 
Diagnostic Code 5295 of VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  See 38 C.F.R. § 4.71a 
(2000).  The veteran did not perfect an appeal to that 
decision.  Subsequently, in an August 1996 rating decision, 
the RO increased the rating assigned for the service-
connected low back disability to 10 percent pursuant to 
Diagnostic Code 5295.  In December 1997, as shown as part of 
a VA Form 21-4138, Statement in Support of Claim, the veteran 
sought, essentially, to be afforded an increased rating for 
his service-connected back disability.  By means of a rating 
decision dated in September 1998 the RO denied his claim.  
The veteran perfected an appeal to the September 1998 RO 
decision.  The 10 percent rating assigned in August 1996 has 
remained in effect since that time.  

A review of the veteran's service medical records includes 
health records, dated in May and June 1995, which contain 
diagnoses of lumbar strain and low back strain, respectively.  
Another health record, dated in August 1995, shows that the 
veteran complained of low back pain for two years; lumbar 
strain was diagnosed.  
As pointed out above, the veteran's back disability has been 
rated under the criteria set out in Diagnostic Code 5295 of 
Rating Schedule.  Diagnostic Code 5295 provides that a 10 
percent rating is for assignment for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295.  

The veteran's back disability can also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 5292.

The Board also points out that Diagnostic Code 5293 provides 
for the evaluation of degenerative disc disease.  When the 
disability is mild, a rating of 10 percent is provided.  When 
moderate, with recurring attacks, a rating of 20 percent is 
provided.  When severe, with recurring attacks with 
intermittent relief, a rating of 40 percent is provided.  
When pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasms, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, a rating of 60 percent is 
provided.

A May 1996 letter submitted by a private Doctor of 
Chiropractic, L. Hanson, on Sones Chiropractic Center 
letterhead, states that she had treated the veteran for 
lumbar spine complaints since March 1996.  The letter also 
indicated that the veteran would have difficulty in 
performing activities which required lifting, prolonged 
standing, or prolonged sitting.  It was also noted that the 
veteran would be prone to early degenerative changes 
involving the lumbar spine and surrounding structures.  

The report of a VA orthopedic examination conducted in July 
1996 contains a diagnosis of chronic lumbar spine strain.  X-
rays were noted to show five vertebral vertebrae with well-
maintained disk space and no spurring; spondylolysis was not 
shown.  

Also of record are billing records associated with treatment 
received by the veteran in 1996, 1997, and 1998 at the Sones 
Chiropractic Center in Spring, Texas.  Review of these 
documents shows that the veteran was afforded treatment on 
numerous occasions, to include manual heat manipulation, 
spinal manipulation, and electrical stimulation.  

The report of a VA orthopedic examination conducted in 
February 1997 shows that the veteran complained of pain which 
woke him up from sleep and prevented him from getting back to 
sleep.  The veteran noted that he took Motrin for pain 
relief.  He added that he worked out 3 to 4 times a week.  
Examination revealed some limitation of motion of the lumbar 
spine.  Muscle spasm was not shown.  X-rays of the lumbar 
spine showed no evidence of bony pathology.  Intervertebral 
spaces were noted to be unremarkable.  The diagnoses were 
recurrent strain of the lumbosacral spine, described as 
moderate; and possible ankylosing spondylitis of the lumbar 
spine.  The examiner noted as part of an addendum to the 
examination report that the veteran was to be referred for 
rheumatology consultation.  The examiner further noted that 
it was his opinion that the veteran did not fit into the 
ordinary category of acute strain, however, he did in fact 
have a recurrent strain of the lumbar spine which was organic 
rather than functional.  

A private CT [computed tomography] report dated in October 
1997 from the C.A.T. Scan Centre includes diagnoses of 
central disc herniation at L5-S1, and broad-based bulges at 
L3-4 and L4-5.  The report also noted that the findings 
corroborated MRI [magnetic resonance imaging] findings shown 
on VA testing in June 1997. 

A private lumbar myelogram report, also dated in October 
1997, and noted to have been conducted at the C.A.T. Scan 
Centre, shows a diagnosis of subtle extradural defect at L5-
S1 suggestive of a disc herniation.  

Also of record is the report of private electromyographic 
testing accomplished in October 1997.  Normal diagnostic 
findings were reported.  

A private examination report, dated in July 1998, has also 
been associated with the record.  The report, submitted from 
L. Hanson, D.C., shows that the veteran described the pain 
associated with his low back as moderate to severe, and 
constant in nature.  He added that prolonged standing and 
lifting aggravated the pain, and that he had difficulty 
sleeping.  The veteran denied experiencing any radicular 
symptoms.  Decreased range of motion with pain was 
documented.  Additionally, the following diagnoses were 
included:  moderate lumbalgia, degenerative discopathy, 
lumbar nerve root compression, lumbar neuritis, and lumbar 
paravertebral muscle spasms.  

The report of a VA orthopedic examination conducted in August 
1998 shows that the veteran complained of constant low back 
pain, for which he took no medications.  The veteran reported 
no radicular symptoms, although he complained of occasional 
hamstring tightness.  Examination revealed no evidence of 
paraspinal spasm or tenderness.  Range of motion studies were 
reported to show flexion to 60 degrees, extension to 20 
degrees, bilateral bending to 25 degrees.  X-rays of the 
lumbar spine were reported to reveal no obvious degenerative 
changes nor other deformities associated with unusual or 
advanced wear and tear.  Low back pain was diagnosed.  The 
examiner opined that he could not find any objective evidence 
of injury to the lumbar spine and indicated that he believed 
that the veteran had suffered a soft tissue injury to the 
lumbar spine which should be resolved.  

The report of a VA orthopedic examination conducted in August 
1999 is also shown to be of record.  Review of the 
examination report shows that the examiner indicated that the 
above-discussed July 1996 and February 1997 VA examination 
findings had been reviewed and that, historically, there had 
been no change.  The veteran, while noting that his back was 
better than before, still continued to claim that he suffered 
from daily episodes of back pain.  He added that he also 
experienced occasional exacerbations after "heavy 
activities" and that due to this he at times was not able to 
work the following day.  The veteran added that he took 
Motrin as needed for back discomfort.  No history of 
radicular symptoms was noted by the veteran.  The examiner 
noted that MRI testing at a VA facility in June 1997 
(discussed above) showed a congenitally large canal with only 
a small central L5-S1 disk bulge with no evidence of nerve 
compression or foraminal stenosis.  The examiner also pointed 
out that apparently another MRI had been performed in which 
"disk herniation" at L5-S1 with disk "bulge" at 3-4 and 4-
5 was reported.  A date as to the time the second MRI was 
conducted was not indicated.  

Examination of the veteran revealed full range of motion of 
the lumbar spine in flexion, extension, and right and left 
side bending.  Toe and heel walking was noted to be within 
normal limits.  No tenderness was reported on palpation of 
the lumbar region.  Neurological evaluation was shown to 
reveal psychologic and symmetrical reflexes, strength, and 
sensation in both upper extremities.  Internal and external 
hip rotation was also reported to be within normal limits.  
Straight leg raising testing was shown to be negative 
bilaterally, and no atrophy was appreciated.  X-ray findings 
associated with the August 1999 examination were reported to 
show no evidence of significant disk space disease.  Some 
mild narrowing at L5-S1 was reported.  The diagnosis was 
lumbar strain by history.  The examiner opined that based 
upon the examination findings it was impossible to explain 
either the magnitude or perpetuation of the veteran's 
symptoms based on any pathological basis.  The examiner 
further opined that the veteran sustained a self-limiting, 
self-asserted, soft tissue injury to the lumbar spine which, 
in all medical probability, should inexorably resolve within 
60-90 days with no long term residual.  The examiner also 
mentioned that the MRI findings of June 1997 showed a normal 
variant, and that it was entirely possible that the 
subsequent MRI showing disk herniation either represented 
normal progression of back difficulties in the veteran or 
simply was an "over reading" of a similar study.  The 
examiner concluded by noting that no indication of any 
radicular component which would be expected with a disk 
'herniation" at L5-S1 was indicated on examination.  

As noted above, the veteran testified at a hearing before the 
undersigned in August 2000.  The veteran stated that he had 
suffered from 2 to 3 muscle spasms in the past year and that 
he took Motrin for his back.  He added that he received 
chiropractic care at least once a month and that he at times 
wore a back brace, particularly when pain associated with his 
back worsened.  Regarding pain, the veteran testified that he 
suffered from a low amount of pain on a regular basis and 
that the amount of pain was definitely related to physical 
activity.  The veteran added that while he was able to 
maintain full-time employment his back disability had caused 
him to miss parts of some days.  The veteran further 
testified that he had never been hospitalized due to his back 
problems.  

To summarize, the veteran has asserted that his service-
connected back disability causes him to experience low back 
pain with exacerbations following strenuous activity as well 
as 2 to 3 muscle spasms per year.  His statements describing 
the symptoms of his low back disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The most recent VA examination in August 1999 showed that no 
limitation of motion was documented and that no tenderness 
was elicited on palpation of the lumbar spine.  Also, 
neurologic evaluation was reported to indicate psychologic 
and symmetrical reflexes, strength, and sensation in both 
upper extremities.  Straight leg raising testing was shown to 
be negative bilaterally, and no atrophy was appreciated.  X-
ray findings showed no evidence of significant disk space 
disease and some mild narrowing at L5-S1 was reported.  The 
examiner also reported that no indication of any radicular 
component which would be expected with a disk 'herniation" 
at L5-S1 was indicated on examination.  

After reviewing the record, it is the Board's judgment that 
the severity of the veteran's service-connected low back 
strain does not satisfy the rating criteria as previously set 
forth for a higher evaluation.  Neither moderate limitation 
of motion of the lumbar spine nor the presence of muscle 
spasm on extreme forward bending or loss of lateral spine 
motion was shown on recent examination.  See Diagnostic Codes 
5292 and 5295, respectively.  Also, notwithstanding the 
veteran's claims expressed during his August 2000 hearing to 
the effect that he experienced muscle spasms about 2 to 3 
times in the past year, it is the Board's judgment that the 
degree of disability resulting from the low back disorder 
does not satisfy the criteria for moderate impairment under 
Diagnostic Code 5293.  Furthermore, the veteran's complaints 
of pain are not shown to produce any additional functional 
limitation than is contemplated by the 10 percent rating now 
in effect.  See 38 C.F.R. § 4.40 (2000); see also DeLuca, 
supra.  In view of the foregoing, therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected low back strain.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 59 91.  
However, no potentially applicable provision provides a basis 
for a rating in excess of 10 percent for the veteran's low 
back disability.  


ORDER

Entitlement to a rating in excess of 10 percent for low back 
strain is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 10 -


- 1 -


